DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  provide an “and” at the end of line 3 of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeiren et al. US Patent Publication 2011/0040133 in view of Du et al. CN107879873A (machine translation provided) and in further view of Lu et al. Catalysis Communications 7 (2006) 199-203 (provided by Applicant).
Regarding claim 1, 2, 6, and 8, Vermeiren teaches a process comprising (See Figure 1):

b) Cracking the normal butane feed by steam cracking to yield light olefins including ethylene and propylene ([0036] & [0039]).
Vermeiren does not explicitly disclose the steam cracking temperature of 800 °C or above. However, Du discloses a steam cracking process for normal butane where the temperatures are from 800 °C to 880 °C to achieve high yields of ethylene and propylene (claim 2, page 1 of the translation). Thus, it would have been obvious to one having ordinary skill in the art at the time of filing to use a known steam cracking temperature to convert normal butane to ethylene and propylene.
Vermeiren recovers isobutane from the initial feed but does not catalytically crack the isobutane to form BTX or olefins. However, Lu teaches a process for producing BTX and olefins by catalytically cracking an isobutane feed over a FeHZSM-5 catalyst (abstract and Table 1). Thus, it would have been obvious to one having ordinary skill in the art to combine the process of Vermeiren and Lu by taking the isobutane feed and catalytically cracking to form BTX and olefins as done in Lu. One would be motivated to make the combination, including splitting the isobutane from normal butane and continue processing the isobutane, because Vermeiren noted that it was detrimental to steam crack isobutane with the normal butane feedstream. Continuing with Lu’s process would increase the yield of olefins and BTX.
Regarding claims 3 and 4, the catalytic cracking temperatures are between 600 °C to 625 °C and atmospheric pressure (page 2 of Lu). 
Regarding claim 5, the feed comes from naphtha source which typically comprises 25-35 wt% of isobutane and 65-75 wt% of n-butane.
Regarding claims 7 and 9-11, Du teaches compression and quenching of the effluent to recover the products, thus is typical post treatment of a cracking reactor (page 2).
Regarding claims 12-14, Vermeiren discloses a hydrogenation step for isobutylene to provide a recycle reactant, isobutane and therefore increase more yields of isoprene. Thus, the concept of hydrotreating an unwanted olefin to its paraffin to use as recycle is not novel. One having ordinary skill in the art would find it obvious to hydrogenate unwanted olefins, such as butenes, from the effluent and recycle the paraffins back to the cracker to produce BTX and/or ethylene and propylene. The ratio of recycle to the feed can be determined by undo experimentation and considered obvious in the art.
Regarding claims 15-20, Lu discloses the products in Table 1 and that up to 80% yields of olefins and up to 20% yield of aromatics, thus implies a high conversion rate comprising 70 to 85%. Further with similar conditions as described above, it is reasonably expected to have a conversion rate of 70% to 85%.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON PREGLER/Primary Examiner, Art Unit 1772